



 

Loan and Security Agreement 
[logo.jpg]
     
LOAN NO.: 04940

 
THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is entered into as of this
24th day of April, 2008, by and between LCA-VISION INC. (“Borrower”) with an
address at 7840 Montgomery Rd., Cincinnati, OH 45236 and PNC EQUIPMENT FINANCE,
LLC (“Lender”), with an address at 1000 Westlakes Dr., Suite 200, Berwyn, PA
19312.


1.   LOAN.
(a) Agreement to Lend. Lender hereby agrees, subject to the conditions set forth
herein, to make a loan or loans (collectively, the “Loan”) to Borrower, the
respective principal amounts, interest rates, repayment terms and other
provisions relating to which are set forth on the applicable Request For Advance
(as hereinafter defined). The proceeds of each Loan will be used for the purpose
of financing the personal property listed on the applicable Request For Advance
(the “Collateral”).
(b) Repayment of Loan; Evidence of Debt. Borrower hereby unconditionally
promises to pay to the order of Lender the unpaid principal amount of each Loan,
together with interest thereon. Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of Borrower to
Lender resulting from each Loan made by Lender, including the amounts of
principal and interest payable and paid to Lender from time to time hereunder.
The entries made in the accounts maintained pursuant to the preceding sentence
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that Lender’s failure to maintain such accounts or
any error therein shall not in any manner affect Borrower’s obligation to repay
each Loan in accordance with the terms of this Agreement. In the event of any
default by Borrower in payment or performance of any of the Obligations (as
hereinafter defined), Lender may declare this Agreement and any other note,
schedule, supplement, lease, guaranty, agreement, instrument or document
executed in conjunction herewith (collectively, the “Loan Documents”) to be in
default hereunder and Lender may proceed with its remedies against Borrower in
accordance with paragraph 26, below, with respect to any or all of the Loan
Documents.
(c) Lender’s Discretion. The Loan is not a committed line of credit. Borrower
acknowledges and agrees that Loans made under this Agreement, if any, shall be
made at Lender’s sole discretion. Lender may decline to make any Loan requested
by Borrower pursuant to any Request For Advance hereunder at any time and for
any reason without prior notice to Borrower.


2.  SECURITY. The security for the repayment of the Obligations shall be the
Collateral, guaranties and other documents heretofore, contemporaneously or
hereafter executed and delivered to Lender, which shall secure the repayment of
the Loan, all amounts set forth on each Request For Advance and all other
advances, obligations, covenants solely related to the Loan Documents and any
amendments, extensions, renewals and increases of or to any of the foregoing,
and all costs and expenses of Lender incurred in any way in connection
therewith, including but not limited to reasonable attorneys’ fees and expenses
(collectively, the “Obligations”).


3.  GRANT OF SECURITY INTEREST. To secure the Obligations, Borrower, as debtor,
hereby assigns and grants to Lender, as secured party, a continuing lien on and
security interest in the Collateral.


4.  TERMS. The obligations of the parties under this Agreement shall commence
upon the written acceptance hereof by Lender and shall end upon full performance
and observation of each and every term, condition and covenant set forth in this
Agreement and any extensions, modifications or amendments hereto. The payment
terms for the respective Loan listed on the applicable Request For Advance shall
commence on the date indicated on such Request For Advance and shall terminate
upon payment in full of such Loan. Any interim payments shall also be set forth
in such Request For Advance.


5.  PAYMENTS. All payments, including any interim payments, in respect of the
Loan as described in the applicable Request For Advance shall be in the amount
stated in such Request For Advance. Payments are an absolute obligation of
Borrower due and payable as set forth on the applicable Request For Advance
irrespective of any claims, demands, set-offs, actions, suits or proceedings
that Borrower may have or assert against Lender or any vendor of any of the
Collateral. Payments shall be made to Lender at P.O. Box 640306, Pittsburgh, PA
15264-0306, or at such other place as Lender or its successors or assigns may
designate in writing to Borrower from time to time.


6.  DELINQUENT PAYMENT PENALTY. If any payment or other amount due hereunder is
not paid when due, Borrower agrees to pay a delinquent payment penalty of five
percent (5%) of, and in addition to, the amount of such payment or other amount
due hereunder, but not exceeding the lawful maximum, if any. Delinquent interest
at a rate per annum equal to the then current Prime Rate (as hereinafter
defined) shall be payable upon demand with respect to all such delinquent
amounts. Interest shall accrue at said rate whether or not judgment hereon has
been entered. As used herein, “Prime Rate” shall mean the rate publicly
announced by PNC Bank, National Association, from time to time as its prime
rate.
 
 
 

--------------------------------------------------------------------------------

 
7.  ADVANCES. Lender may, at Borrower’s request, subject to the conditions set
forth in this paragraph 7, make such advances, deposits and reimbursements as
may be required for payment for, and financing of, the Collateral and each such
advance, deposit or reimbursement shall be an advance of principal of the Loan.
The Lender’s obligation to make any such advance, deposit or reimbursement is
subject to the conditions that as of the date of such advance, deposit or
reimbursement:
(a) No Event of Default. No Event of Default (as hereinafter defined) or event
which with the passage of time, the giving of notice or both would constitute an
Event of Default shall have occurred and be continuing;
(b) Authority Documents. Lender shall have received certified copies of
resolutions, incumbency certificates, opinions of counsel and other proof of
authorization satisfactory to Lender; and
(c) Receipt of Loan Documents. Lender shall have received a Request For Advance
in form and substance satisfactory to Lender which shall have been completed and
executed by Borrower (each, a “Request For Advance”) which, upon delivery to and
acceptance by Lender, will become part of the Loan Documents, and such other
instruments and documents which the Lender may reasonably request in connection
with the transactions provided for in this Agreement, all in form and substance
satisfactory to Lender and duly executed by the Borrower.


8.  DELIVERY AND INSTALLATION. Borrower will select the Collateral and the
supplier, and will order the Collateral from such supplier. Lender shall not be
liable for loss or damage for any reason such as failure of or delay in
delivery, delivery to wrong location, delivery of improper Collateral or
property other than the Collateral, defects in or damage to the Collateral,
governmental regulations, strikes, embargoes or other causes, circumstances or
events. If the cost of any item of Collateral differs from the price set forth
in the purchase order or the applicable Request For Advance, the payments due on
the applicable Loan shall be changed to fully reflect any such difference.


9.  WARRANTY OF BORROWER'S QUIET POSSESSION. Lender covenants, subject to the
disclaimer of warranties set forth immediately below, that so long as Borrower
faithfully performs this Agreement, Borrower may quietly possess and use the
Collateral without interference by Lender, or by any party claiming by or
through Lender.


10.  DISCLAIMER OF WARRANTIES. BORROWER ACKNOWLEDGES AND AGREES THAT (i) THE
COLLATERAL AND EACH PART THEREOF IS OF A SIZE, DESIGN, CAPACITY, AND MANUFACTURE
SELECTED BY AND ACCEPTABLE TO BORROWER, (ii) BORROWER IS SATISFIED THAT THE
COLLATERAL AND EACH PART THEREOF IS SUITABLE FOR ITS RESPECTIVE PURPOSE, (iii)
LENDER IS NOT A MERCHANT, MANUFACTURER OR A DEALER IN PROPERTY OF SUCH KIND,
(iv) THE COLLATERAL AND EACH PART THEREOF IS ENCUMBERED HEREUNDER, SUBJECT TO
ALL APPLICABLE LAWS AND GOVERNMENTAL REGULATIONS NOW IN EFFECT OR HEREAFTER
ADOPTED AND IN THE STATE AND CONDITION WHEN THE SAME FIRST BECAME SUBJECT TO
THIS AGREEMENT, WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND BY LENDER, AND
(v) LENDER MAKES NO WARRANTY OR REPRESENTATION EITHER EXPRESS OR IMPLIED, AS TO
THE COLLATERAL, (A) THE CONDITION, FITNESS, DESIGN, QUALITY, CAPACITY,
WORKMANSHIP, OPERATION, AND MERCHANTABILITY OF THE COLLATERAL, (B) ANY OTHER
MATTER WHATSOEVER, IT BEING AGREED THAT ALL SUCH RISKS, AS BETWEEN LENDER AND
BORROWER, ARE TO BE BORNE BY BORROWER, AND THE BENEFITS OF ANY AND ALL IMPLIED
WARRANTIES AND REPRESENTATIONS OF LENDER ARE HEREBY WAIVED BY BORROWER. Lender
is not responsible or liable for any direct, indirect, incidental, or
consequential damage to, or loss resulting from, the installation, operation, or
use of the Collateral or any product manufactured thereby. Borrower's recourse
for breach of any representation or warranty of the vendor or supplier is
limited to such vendor or supplier. Notwithstanding the foregoing, Borrower’s
obligations to make payment or otherwise under this Agreement shall be and are
absolute and unconditional. All proceeds of any such warranty recovery from the
manufacturer or supplier of the Collateral shall first be used to repair the
affected Collateral.


11.  NATURE OF COLLATERAL. The Collateral shall remain personal property,
notwithstanding the manner in which it may be affixed to any real property.
Borrower, at its expense, will protect and defend the title to the Collateral
and will otherwise take all action required to keep the Collateral free and
clear of all claims, levies, liens and encumbrances except for the security
interest of Lender. Lender assumes no liability and makes no representation as
to the treatment by Borrower of this Agreement, the Collateral, or the payments
due hereunder for financial, accounting or tax purposes.


12.  LENDER'S RIGHT OF INSPECTION. Lender, or its authorized agents, shall have
the right during normal business hours to enter upon the premises where the
Collateral is located (to the extent Borrower can permit) for the purpose of
inspection. Provided no Event of Default has occurred and is continuing, Lender
shall provide Borrower prior notice of such inspection. Lender shall work with
Borrower to ensure inspection does not interrupt the business operation of
Borrower


13.  USE OF COLLATERAL. Borrower represents that it is using the Collateral for
a business or commercial purpose and not for personal, family or household use.
Borrower must use the Collateral in a careful and proper manner in conformity
with (i) all statutes and regulations of each governmental authority having
jurisdiction over Borrower or the Collateral and its use; and (ii) all policies
of insurance relating to the Collateral or its use. In addition, Borrower shall
not (i) use the Collateral in any manner that would impair the applicability of
manufacturer's warranties or render the Collateral unfit for its originally
intended use; (ii) permit anyone other than authorized and competent personnel
to operate the Collateral.


 
- 2 -

--------------------------------------------------------------------------------

 
14.  ALTERATIONS. Without Lender’s prior written consent, Borrower shall make no
alterations, modifications or attachments to the Collateral which impair its
economic value, economic and useful life, or functional utility. Except for
improvements provided by the manufacturer, all alterations, modifications and
attachments of whatsoever kind or nature made to the Collateral must be removed
without damaging the functional capabilities or economic value of the affected
Collateral upon the termination of the Agreement. Under no circumstances shall
any such alteration, modification or attachment be encumbered by Borrower or
result in the creation of a mechanic's or materialman's lien, excepting as may
arise by operation of law pending payment within ordinary business terms.


15.  MAINTENANCE AND REPAIRS. At its expense Borrower shall maintain, operate,
repair and make all modifications to the Collateral in a manner consistent with
Borrower’s general practice and in accordance with good industry practice,
manufacturer’s warranty requirements and specifications and Borrower’s
established operation, maintenance and repair programs, without discrimination
as to such Collateral, so as to keep the Collateral in good working order, and
so as to comply with all applicable laws or applicable governmental actions and
so as not to incur liability (whether or not there is a lack of compliance)
under any environmental law or otherwise account for any release of, or exposure
to, any hazardous material. Lender shall not be required to maintain, repair or
replace the Collateral or part thereto and Borrower hereby waives the right,
however arising, to (i) require Lender to maintain, repair or replace any of the
Collateral or part thereto, or (ii) make repairs at the expense of Lender
pursuant to any applicable law. Lender may review Borrower's established
operating procedures and maintenance records to assure compliance with this
section. Upon installation, any replacement parts shall be deemed part of the
Collateral.


16.  RISK OF LOSS, DAMAGE AND THEFT.
(a) Borrower will bear all risk of loss, damage, theft or destruction, partial
or complete, to the Collateral from and after delivery of the Collateral to a
carrier FOB point of origin, whether the terms of shipment require or authorize
the Collateral to be shipped by carrier, to be delivered to Borrower's place or
places of business, or provide that Borrower accept possession of or title to
the Collateral at any other location. Borrower shall promptly notify Lender of
any theft of or loss or damage to the Collateral.
(b) Neither total nor partial loss of use or possession of the Collateral shall
abate the requirement to make the payments set forth on the applicable Request
For Advance.
(c) The Collateral shall be deemed subjected to total loss (i) if it has
disappeared regardless of the reason for disappearance or (ii) if it has
sustained physical damage and the estimated cost of repair exceeds 75% of its
fair market value on the date of damage. Borrower's duty to make the payment on
the Loan secured by the Collateral subjected to total loss shall be discharged
by paying to Lender, on demand, all sums due hereunder. The amount of applicable
insurance proceeds, if any, actually received by Lender shall be subtracted from
the amount for which Borrower is liable under this paragraph 16.
(d) Borrower shall cause the Collateral subjected to partial loss to be restored
to original capability. Lender shall, upon receiving satisfactory evidence of
restoration, promptly pay to Borrower, or such other party as Borrower shall
direct, the proceeds of any insurance or compensation received by Lender, by
reason of such partial loss.
(e) Lender shall not be obligated to undertake the collection of any claim
against any person for either total or partial loss of the Collateral. After
Borrower discharges its obligations to Lender under either paragraph 16(c) or
16(d) above, Borrower may, for Borrower's own account, proceed to recover from
third parties and shall be entitled to retain any amount recovered. Lender shall
supply Borrower with any necessary assignment of claim.


17.  INDEMNIFICATION.
(a) Non-Tax Liability.  Borrower agrees to indemnify each of Lender, its
directors, officers and employees and each legal entity, if any, which controls
Lender (the “Indemnified Parties”) and to hold each Indemnified Party harmless
from and against any and all claims, damages, losses, liabilities and expenses
(including all fees and charges of internal or external counsel with whom any
Indemnified Party may consult and all expenses of litigation and preparation
therefor) which any Indemnified Party may incur or which may be asserted against
any Indemnified Party in connection with or arising out of the matters referred
in this Agreement or any related document by any person, entity or governmental
authority; whether (i) arising from or incurred in connection with any breach of
a representation, warranty or covenant by Borrower; (ii) the manufacture,
installation, use, condition (including, but not limited to, patent or other
defects and whether or not discoverable by Borrower or Lender), operation,
ownership, selection, delivery, leasing, removal or return of the Collateral,
regardless of where, how or by whom operated; or (iii) arising out of or
resulting from any suit, action, claim, proceeding or governmental
investigation, pending or threatened, whether based on statute, regulation or
order, or tort, or contract or otherwise, before any court or governmental
authority, which arises out of or relates to this Agreement or any related
document; provided, however, that the foregoing indemnity agreement shall not
apply to claims, damages, losses, liabilities and expenses solely attributable
to an Indemnified Party’s gross negligence or willful misconduct. The indemnity
agreement contained in this Paragraph shall survive the termination of this
Agreement, prepayment of any amounts due and assignment of any rights hereunder.
Borrower may participate at its expense in the defense of any such action or
claim.
 
 
- 3 -

--------------------------------------------------------------------------------

 
(b) Direct Tax Costs. Borrower agrees to indemnify, protect, and hold harmless
each Indemnified Party, from and against any and all taxes, license fees,
assessments and other governmental charges, fees, fines or penalties of
whatsoever kind or character and by whomsoever payable, which are levied,
assessed, imposed or incurred during the term of this Agreement, (i) on or
relating to the Collateral, including any tax on the sale, ownership, use,
leasing, shipment, transportation, delivery or operation thereof, (ii) on the
exercise of any option, election or performance of any obligation by Borrower
hereunder, (iii) of the kind generally referred to in items (i) and (ii) above
which may remain unpaid as of the date of delivery of the Collateral to Borrower
irrespective of when the same may have been levied, assessed, imposed or
incurred, and (iv) by reason of all gross receipts and like taxes on or measured
by rents payable hereunder levied by any state or local taxing authority having
jurisdiction where the Collateral is located. Borrower agrees to comply with all
state and local laws requiring the filing of ad valorem tax returns relating to
the Collateral. Any statements for such taxes received by Lender shall be
promptly forwarded to Borrower. This subparagraph shall not be deemed to
obligate Borrower to pay (i) any taxes, fees, assessments and charges which may
have been included in the Loan amount financed by Lender as set forth in the
related Request For Advance, other than as payable pursuant to the terms of such
Request For Advance, or (ii) any income or like taxes against Lender on or
measured by the net income from the payments hereunder. Borrower shall not be
obligated to pay any amount under this subparagraph so long as it shall, at its
expense and in good faith and by appropriate proceedings, contest the validity
or the amount thereof unless such contest would adversely affect the lien or
security interest of Lender on the Collateral or would subject the Collateral to
forfeiture or sale. Borrower agrees to indemnify each Indemnified Party against
any loss, claim, demand and expense including legal expense resulting from such
nonpayment or contest.
(c) Indemnity Payment. The amount payable pursuant to subparagraphs 17(a) and
17(b) shall be payable upon demand of Lender accompanied by a statement
describing in reasonable detail such loss, liability, injury, claim, expense or
tax and setting forth the computation of the amount so payable.
(d) Survival. The indemnities and assumptions of liabilities and obligations
provided for in this paragraph 17 shall continue in full force and effect
notwithstanding the expiration or other termination of this Agreement.


18.  BORROWER'S ASSIGNMENT. Without Lender’s prior written consent, Borrower
shall not assign, bail, lease, hypothecate, encumber, transfer or dispose of the
Collateral or any interest in this Agreement nor impair Lender's security
interest on the Collateral. Any attempted assignment without Lender’s written
consent shall be void and of no effect. Borrower shall not assign this
Agreement, nor shall this Agreement or any rights under this Agreement or in the
Collateral inure to the benefit of any trustee in bankruptcy, receiver,
creditor, or other successor of Borrower whether by operation of law or
otherwise.


19.  LENDER'S ASSIGNMENT. All rights of Lender hereunder, in the payments and in
the Collateral may be assigned, pledged, mortgaged, transferred, or otherwise
disposed of, either in whole or in part, with ten (10) day advance written
notice to Borrower. No such assignee shall be obligated to perform any duty,
covenant, or condition required to be performed by Lender under the terms of
this Agreement unless such assignee expressly assumes such obligations. Lender
shall remain liable to Borrower hereunder to perform such duty, covenant, and
condition unless such assignee expressly assumes Lender's obligations, in which
event Borrower hereby releases Lender from such obligations. Such assignee shall
have all rights, powers and remedies given to Lender by this Agreement, and
shall be named as lender loss payee or co-insured under all policies of
insurance maintained pursuant to paragraph 20 hereof. If Lender assigns this
Agreement or the monies due or to become due hereunder or any other interest
herein, Borrower agrees not to assert against Lender's assignee any defense,
set-off, recoupment, claim or counterclaim which Borrower may have against
Lender, whether arising under this Agreement or any other transaction between
Lender and Borrower. Subject to paragraph 18 hereof and this paragraph 19, this
Agreement inures to the benefit of, and is binding upon, the heirs, legatees,
personal representatives, successors and assigns of the parties hereto.


20.  INSURANCE. Borrower will at its own expense insure the Collateral in
compliance with the terms and conditions of the applicable Request For Advance,
in form and in an amount satisfactory to Lender with insurance carriers approved
by Lender. The proceeds of any insurance claim due to the theft or loss of or
damage to the Collateral shall be applied as provided in paragraph 16 hereof. In
addition to the compliance with the terms and conditions of the applicable
Schedule and the other terms and conditions of this paragraph 20, Borrower shall
comply with the following conditions:
(a) Borrower, prior to the inception of the term of this Agreement, shall
deliver to Lender all required policies of insurance or, in the alternative,
other proper evidence of insurance, which shall be sufficiently detailed to
advise Lender of all types of coverage and inclusions;
(b) Borrower shall cause each insurer to agree by endorsement to the policies
that each insurer will give at minimum thirty (30) days' written notice to
Lender before any policy will be altered or canceled for any reason, including,
without limitation, failure of the Borrower to pay premiums;
(c) All coverage must be in effect upon delivery, or when Borrower assumes the
risk of loss, whichever is earlier, and will provide coverage without geographic
limitation;
(d) All policies must provide that Lender is an additional insured for all
aspects of general liability insurance, and is lender loss payee for all aspects
of insurance relating to the theft or loss of or damage to the Collateral;
(e) Borrower will furnish renewal policies or renewal evidence of insurance
listing Lender as an additional insured and lender loss payee, as required by
this Agreement, no later than thirty (30) days prior to the expiration of any
insurance required hereby;
(f) Borrower appoints Lender its attorney-in-fact to apply any insurance
proceeds received with respect to the Collateral.


 
- 4 -

--------------------------------------------------------------------------------

 
21.  FURTHER ASSURANCES. Borrower agrees that if the location of any Collateral
changes from the location listed in the applicable Request For Advance, or if
Borrower changes its name or form or jurisdiction of organization (or if a
natural person or general partnership, changes his, her or its principal
residence), or establishes a name in which it may do business, Borrower will
immediately notify Lender of the additions or changes. If Lender shall so
request, Borrower shall execute and deliver to Lender such documents, including
UCC financing and continuation statements as Lender shall deem necessary or
desirable for purposes of continuing this Agreement or recording or filing to
protect the interest of Lender in the Collateral. By its signature hereon,
Borrower hereby authorizes Lender to execute and file against Borrower any such
UCC financing, amendment and continuation statements. All filing fees and
expenses shall be borne by Borrower. Borrower shall also execute such other
agreements, documents and instruments including schedules, supplements and
assignments as may be required by Lender to further set forth the terms hereof
and secure the repayment of the Loan and protect Lender’s interest in the
Collateral.


22.  FURNISHING FINANCIAL INFORMATION. During the term of this Agreement and any
extensions or renewals hereof, Borrower will furnish to Lender:
(a) Within forty five (45) days of the quarter end of Borrower's first three
fiscal quarters, a balance sheet, statement of cash flows and a statement of
income of Borrower (“Financial Statements”) as of the close of such period from
the beginning of the fiscal year to the date of such statement, prepared in
accordance with generally accepted accounting principles, consistently applied,
and in such reasonable detail as Lender may request, certified as true, complete
and correct by an authorized officer of Borrower.
(b) As soon as practicable, but in any event within ninety (90) days after the
end of each fiscal year, a copy of its annual audited Financial Statements
certified without qualification by an independent certified public accountant of
recognized standing.
(c) In a timely manner such Financial Statements, reports and other information
as the Borrower shall send from time to time to its stockholders and/or file
with the Securities and Exchange Commission and/or other materials which Lender
shall reasonably request.


23.  PARAGRAPH INTENTIONALLY LEFT BLANK


24.  PERFORMANCE OF OBLIGATIONS OF BORROWER BY LENDER. If Borrower fails to
promptly perform any of its obligations under this Agreement, Lender may perform
the same for the account of Borrower without waiving Borrower's failure as a
default. All sums paid or expense or liability incurred by Lender in such
performance (including reasonable legal fees) together with interest thereon at
the highest contract rate enforceable against Borrower, but never at a higher
rate than fifteen percent (15%) per annum simple interest, shall be payable by
Borrower upon demand as additional sums due as an Obligation.


25.  EVENTS OF DEFAULT. Any of the following events or conditions shall
constitute an event of default (“Event of Default”) hereunder and entitle the
Lender, at its option, to avail itself of the remedies more fully set forth in
paragraph 26 hereof:
(a) Non-payment by the Borrower of any payment or other amount provided for in
this Agreement which continues for a period of ten (10) days following the date
when due;
(b) Borrower shall (i) fail to perform any covenant or requirement relating to
insurance or environmental matters; (ii) fail to keep the Collateral free of any
claims, levies, liens and encumbrances; (iii) fail to prevent the Collateral
from being subject to a foreclosure or forfeiture proceeding, execution or
attachment; or (iv) terminate this Agreement or any other Loan Document prior to
payment in full of all amounts due hereunder;
(c) Death or judicial declaration of incompetency of Borrower, if an individual,
or death or judicial declaration of incompetency of an individual partner or
member if Borrower is a partnership or a limited liability company;
(d) The filing by or against Borrower of any proceeding in bankruptcy,
receivership, insolvency, reorganization, liquidation, conservatorship, or
similar proceeding (and in the case of any such proceeding instituted against
Borrower, such proceeding is not dismissed or stayed within thirty (30) days of
the commencement thereof, provided that Lender shall not be obligated to advance
additional funds during such period);
(e) Borrower shall make an assignment for the benefit of creditors, or any levy,
garnishment, attachment or similar proceedings instituted against any property
of Borrower held by or deposited with Lender;
(f) A final judgment for the payment of money in excess of $150,000 is rendered
against Borrower, or any attachment proceedings is instituted with respect to
any significant portion of Borrower's assets or property, and such judgment or
attachment remains undischarged for a period of sixty (60) days during which
execution shall not be effectively stayed;
(g) Borrower shall make any material change in the nature of its business as
carried on as of the date hereof or in the composition of its current executive
management, or in its equity ownership;
(h) Any event described in subparagraphs 25(c) through 25(g) hereof shall occur
with respect to any guarantor or any other party liable for payment or
performance of this Agreement;
 
 
- 5 -

--------------------------------------------------------------------------------

 
(i) Any certificate, statement, representation, warranty or financial statement
heretofore or hereafter furnished pursuant to or in connection with this
Agreement by or on behalf of Borrower or any guarantor or other party liable for
payment or performance of this Agreement is false in any material respect at the
time as of which the facts therein set forth were stated or certified, or omits
any substantial contingent or unliquidated liability or claim against Borrower
or any such guarantor or other party, or, upon the date of execution of this
Agreement or any Request For Advance, there shall have been any materially
adverse change in any of the facts disclosed by any such certificate, statement,
representation or warranty, which shall not have been disclosed in writing to
Lender at or prior to the time of execution of this Agreement or such Request
For Advance; 
(j) The Borrower shall fail to perform any non-monetary covenant, obligation,
term or condition of this Agreement or any other Loan Document not described in
this Paragraph 25 which failure continues for a period of thirty (30) days
following the earlier of the date when the responsible Officer of the Borrower
became aware of such failure or the date of written notice thereof to Borrower
by Lender.


26.  REMEDIES. Upon the happening of any Event of Default hereunder, the rights
and duties of the parties shall be as set forth in this Section. Lender may
elect, in its sole discretion, to do one or more of the following upon the
occurrence of an Event of Default, and at any time thereafter:
(a) Lender may demand that Borrower deliver the Collateral to Lender whereupon
Borrower shall promptly deliver the Collateral to Lender at that place or those
places designated by Lender. If Borrower does not so deliver the Collateral,
Borrower shall make the Collateral available for retaking and authorizes Lender,
its employees and agents to enter the premises of Borrower and any other
premises (insofar as Borrower can permit) for the purpose of retaking. In the
event of retaking, Borrower expressly waives all rights to possession. Any
repossession accomplished under this paragraph 26 shall not release Borrower
from liability for damages of Lender sustained by reason of Borrower's default
hereunder.
(b) Lender may revoke Borrower's privilege of making payments in installments
causing acceleration of all remaining payments through the remaining term of
this Agreement, and, upon Lender's demand, as liquidated damages, and not as a
penalty, Borrower shall promptly pay to Lender the aggregate of (i) all
payments, principal and interest, accrued and unpaid prior to the date of such
Event of Default, (ii) all future payment due through the end of the term of
this Agreement or through the end of any extension thereof, as the case may be,
(iii) all costs and expenses incurred by Lender in the repossession, recovery,
storage, repair, inspection, appraisal, refurbishing, sale, release or other
disposition of the Collateral, (iv) reasonable attorney's fees and costs,
including any fees or costs incurred by Lender in defending any action relating
to this Agreement or participating in any bankruptcy or insolvency proceeding to
which Borrower is a party, or otherwise incurred due to Borrower's default, and
(v) any claim for indemnity, if any, in favor of Lender hereunder. In the event
that any court having jurisdiction shall determine that in calculating damages
hereunder as a result of a default by Borrower that sums payable in the future
under the Agreement must be discounted to present value, the discount rate to be
applied in such case shall equal the discount rate of the Federal Reserve Bank
of Cleveland then in effect on the earlier of the date of entry of judgment on
such claim or the date of payment of such sum by Borrower.
(c) In its sole discretion, Lender may sell the Collateral or any part thereof,
at public auction or by private sale or lease at such time or times and upon
such terms as Lender may determine, free and clear of any rights of Borrower and
notice shall be given in writing of such sale or Agreement by Lender to Borrower
given not less than fifteen (15) days prior to the date thereof shall constitute
reasonable notice thereof to Borrower. All proceeds of the sale less (i) all
expenses incurred in retaking the Collateral, making necessary repairs to the
Collateral and enforcing this Agreement, (ii) all damages that Lender shall have
sustained by reason of Borrower's default, and (iii) reasonable attorney's fees
and expenses shall be credited against Borrower's liability hereunder as and
when received by Lender. Sums in excess of Borrower's liability shall belong to
Borrower. Borrower shall be liable for any deficiency.
(d) The provisions of this paragraph 26 shall not prejudice Lender's right to
recover or prove damages for unpaid amounts accrued prior to default, or bar an
action for a deficiency as herein provided, and the bringing of an action with
an entry of judgment against Borrower shall not bar Lender's right to repossess
any or all of the Collateral.
(e) Lender's remedies shall be available to Lender's successors and assigns,
shall be in addition to all other remedies provided to it under the Uniform
Commercial Code (specifically, the remedies set forth in 13 Pa. C.S. §§
2A523(a), (b) and (c)) or by any other applicable law, and may be exercised
concurrently or consecutively.


27.  BORROWER REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter
into this Agreement and to make the Loan to Borrower, Borrower represents and
warrants, as of the date hereof, and as of the date of execution of any Request
For Advance hereunder, that:
(a) If not a natural person, Borrower is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full power and authority to conduct its business as such
business is presently being conducted, to own or hold property to enter into and
perform its obligations under this Agreement. Borrower is duly qualified to do
business and is in good standing as a foreign entity in all states where its
failure to so qualify would have a material adverse effect on its ability to
perform its obligations under this Agreement.
(b) Borrower has full power and authority to enter into the transactions
provided for in this Agreement and has been duly authorized to do so by all
necessary and appropriate action, and, when executed and delivered by Borrower,
this Agreement will constitute the legal, valid and binding obligations of
Borrower, enforceable in accordance with its terms.
(c) The execution, delivery, and performance by Borrower of this Agreement and
all related instruments and the consummation by Borrower of the transactions
contemplated hereby: (i) do not require any stockholder approval or the consent
of any trustee or holder of any indebtedness or obligation of Borrower or any
consent, authorization, or approval or filing of or registration with, or other
actions in respect to any federal, state, governmental authority or agency (or,
if so required, such approval or consent has been obtained), (ii) do not and
will not result in any material violation of any term of any agreement,
instrument, judgment, decree, franchise, permit, order, law, statute, rule, or
governmental regulation presently applicable to it, (iii) are not in conflict
with and do not constitute a default under any of the terms or provisions of, or
subject the Collateral or any part thereof to any lien of, any indenture,
mortgage, lease, contract, or other agreement or instrument (other than this
Agreement) to which Borrower is a party or by which it or its property is bound
or affected, and (iv) do not and will not contravene Borrower's organizational
documents.
 
 
- 6 -

--------------------------------------------------------------------------------

 
(d) Except as disclosed in the LCA-Vision Inc. 2007 form 10K, there are no
pending actions or proceedings to which Borrower is a party, and there are no
other pending or threatened actions or proceedings of which Borrower has
knowledge, before any court, arbitrator, or administrative agency, which either
individually or in the aggregate, would materially adversely affect the
financial condition of Borrower, the ability of Borrower to perform its
obligation hereunder. Further, Borrower is not in default under any material
obligations for the payment of borrowed money, for the deferred purchase price
of property or for the payment of any rent which, either individually or in the
aggregate, would have the same such effect.
(f) Under the laws of the state(s) in which the Collateral is to be located, the
Collateral consists solely of personal property.
(g) The financial statements of Borrower (copies of which have been furnished to
Lender) have been prepared in accordance with generally accepted accounting
principles consistently applied, and accurately and completely present
Borrower's financial condition and the results of its operations as of the date
of and for the period covered by such statements, and since the date of such
statements there has been no material adverse change in such conditions or
operations.
(h) The address stated on page one of this Agreement is the chief place of
business and chief executive office of Borrower and the place where all books
and records concerning the Collateral are kept; the address set forth on the
applicable Request For Advance is the location at which the applicable
Collateral is kept; and Borrower does not conduct business under a trade,
assumed, or fictitious name other than Lasik Plus.


28.  GOVERNING LAW AND JURISDICTION. This Agreement has been delivered and
accepted and will be deemed to be made in the State where Lender’s office
indicated above is located. THIS AGREEMENT AND ALL AGREEMENTS, INSTRUMENTS AND
DOCUMENTS HERETOFORE, NOW OR HEREAFTER EXECUTED BY BORROWER AND DELIVERED TO
LENDER RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY WILL
BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED
IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE LENDER’S OFFICE INDICATED ABOVE
IS LOCATED, EXCLUDING ITS CONFLICT OF LAWS RULES. Borrower hereby irrevocably
consents to the exclusive jurisdiction of any state or federal court in the
county or judicial district where Lender’s office indicated above is located;
provided that nothing contained in this Agreement will prevent Lender from
bringing any action, enforcing any award or judgment or exercising any rights
against Borrower individually, against any security or against any of Borrower’s
property within any other county, state or foreign or domestic jurisdiction.
Lender and Borrower agree that the venue provided above is the most convenient
forum for both parties. Borrower waives any objection to venue and any objection
based on a more convenient forum in any action instituted under this Agreement.


29.  NOTICES. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the parties may separately agree, including electronic mail; provided that
Notices relating to any Event of Default shall not be given by electronic mail.
Without limiting the foregoing, first-class mail, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices. Regardless of the manner in which provided, Notices may be sent to a
party’s address as set forth above or to such other address as any party may
give to the other for such purpose in accordance with this paragraph.


30.  MISCELLANEOUS  
(a) In this Agreement, unless Lender and Borrower otherwise agree in writing,
the neuter gender includes the masculine and feminine; the singular includes the
plural and the plural the singular; the word “or” shall be deemed to include
“and/or”; and the words “including”, “includes” and “include” shall be deemed to
be followed by the words “without limitation”. Whenever the word Lender is used
herein, it shall include all assignees of Lender. If there is more than one
Borrower named in this Agreement, the liability of each shall be joint and
several.
(b) Reference to agreements and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications to such instruments,
but may to the extent such amendments and other modifications are not prohibited
by the terms of this Agreement. Section headings in this Agreement are included
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. Unless otherwise specified by this Agreement,
all accounting terms shall be interpreted and all accounting determinations
shall be in accordance with GAAP.
(c) Time is of the essence in the performance of this Agreement and each and all
of its provisions.
(d) If any provision of this Agreement is held invalid or unenforceable, the
remaining provisions will not be affected thereby, and to this end, the
provisions of this Agreement are declared severable.
(e) If there is any conflict between the terms of any Request For Advance and
this document, or between any Request For Advance and any other documents, the
terms of the Request For Advance shall control.
(f) Borrower will reimburse Lender for Lender’s expenses (including the
reasonable fees and expenses of Lender’s outside and in-house counsel) in
connection with any amendments or modifications to this Agreement or any other
Loan Document, and in connection with any collection or enforcement actions
hereunder or thereunder.
(g) This Agreement, the Requests For Advance, and any other Loan Documents
executed and delivered pursuant hereto or thereto constitute the entire
agreement between Lender or Borrower with respect to the Collateral and the
subject matter of this Agreement and supersede all other prior agreements and
understandings whether oral or written between the parties with respect to the
subject matter hereof. This Agreement may not be changed, waived, amended or
terminated except by written agreement signed by both Lender and Borrower,
except that Lender may insert on the applicable Request For Advance the serial
numbers of the Collateral after delivery thereof. No express or implied waiver
by Lender of any Event of Default hereunder shall in any way be, or be construed
to be, a waiver of any future and/or subsequent Event of Default whether similar
in kind or otherwise but shall be effective only in the specific instance and
for the purpose for which given. No Notice to Borrower in any case will entitle
Borrower to any other or further Notice in the same, similar or other
circumstances.
 
 
- 7 -

--------------------------------------------------------------------------------

 
(h) Neither Lender nor Borrower shall not issue any press release or other
public disclosures, whether written or oral, of the existence or terms of this
Agreement without the other party’s prior written consent; provided, that the
foregoing shall not prohibit either party from making any disclosures to or
filings with any governmental authority, or from disclosing this Agreement to
either party’s accountants, attorneys and other agents or to either party’s
lenders, or from reflecting the terms of this Agreement in any financial
statements or reports made public in the ordinary course of either party’s
business.


31.  COUNTERPARTS. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.


32.  WAIVER OF JURY TRIAL. EACH OF LENDER AND BORROWER HEREBY WAIVES ANY RIGHT
TO DEMAND A JURY TRIAL WITH RESPECT TO ANY ACTION OR PROCEEDING INSTITUTED BY
LENDER OR BORROWER IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION RELATED
HERETO. BORROWER AND LENDER ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.


Borrower acknowledges that it has read and understood all the provisions of this
Agreement, including the waiver of jury trial, and has been advised by counsel
as necessary or appropriate.


WITNESS the due execution hereof with the intent to be legally bound.
 

WITNESS/ATTEST:   BORROWER: LCA-VISION INC.           By: /s/ Barbara E. Ruskaup
  By: /s/ Michael J. Celebrezze Title: Administrative Director   Title: Senior
Vice President Finance & Treasurer

 
 

    LENDER: PNC EQUIPMENT FINANCE, LLC                 By: /s/ Cheree F. Kurela
      Title: Vice President

 
 
- 8 -

--------------------------------------------------------------------------------

 
 

Request For Advance
[logo.jpg]
   

 

Advance Number: 04940-001
Loan and Security Agreement Number: 04940
Date of Request: 4/24/08
Date of Loan and Security Agreement: 4/24/08

 
LCA-VISION INC. ("Borrower") hereby requests an advance from PNC Equipment
Finance, LLC ("Lender") in the amount of $19,184,075.00 ("Loan") under that
certain Loan and Security Agreement between Lender and Borrower dated April 24,
2008 (as amended, restated or replaced from time to time, the "Agreement"). Any
capitalized term used without definition in this Request For Advance shall have
the same meaning given to such term in the Agreement. To induce Lender to make
such advance, the Borrower hereby represents, covenants, warrants and agrees as
follows:


1.
COLLATERAL: The requested Loan is for the purpose of financing the
following-described property: Advanced Medical Optics (AMO), IntraLase FS Laser
vision correction Lasik system (the "Collateral"). Borrower has attached hereto
a copy of the purchase invoice for the Collateral and the certificate of title
related thereto. Borrower hereby grants the Lender a security interest in the
Collateral, which security interest will be governed by the terms and conditions
of the Agreement. Borrower agrees to promptly execute and deliver to Lender such
other instruments or documents as may be required by Lender to perfect its
security interest in the Collateral, including, delivery to Lender of the
original titles to vehicles (if any) relating to the Collateral.




2.
INTEREST: The Loan shall accrue interest at the following fixed rate per annum:
4.96%



3.
TERMS: The Loan will be for a term of sixty (60) months commencing on April 24,
2008, and maturing on April 24, 2013. Borrower agrees to repay the Loan in Sixty
(60) equal monthly installments of principal together with interest in the
amount of $361,675.70, as billed monthly by Lender at the rate set forth in
paragraph 2 above, each such payment due and payable on the 24th day of the
month and all other sums due hereunder shall be due and payable on April 24,
2013.



4.
PREPAYMENT: So long as no Event of Default under the Agreement has occurred and
is continuing, Borrower may prepay all, but not less than all, of the
outstanding principal of the Loan prior to the maturity date set forth in the
preceding paragraph, provided that upon such prepayment Borrower shall also pay
to Lender a prepayment charge equal to three percent (3%) of the remaining
principal balance of the Loan if such prepayment is made during the first (1st)
year of the original term of the Loan set forth in the preceding paragraph, two
percent (2%) of the remaining principal balance of the Loan if during the second
(2nd) year of the original term of the Loan, one percent (1%) of the remaining
principal balance if during the third (3rd) year of the original term of the
Loan, five tenths percent (.5%) of the remaining principal balance of the Loan
if during the fourth (4th) year of the original term of the Loan or zero percent
(0%) of the remaining principal balance of the Loan if during the fifth (5th)
year of the original term of the Loan. All prepayments of principal shall be
accompanied by the payment of accrued interest on the amount of such prepayment
to the date thereof.



5.
INSURANCE: In addition to the requirements contained in the Agreement, the
following insurance requirements shall apply: (a) liability coverage: (i)
general liability including/comprehensive form: premises/operations;
products/completed operations; contractual liability; independent contractors;
broad form property damage; personal injury; and collapse hazard; (ii) bodily
injury and property damage combined single limit per occurrence: $3,000,000;
(iii) fire-legal liability-custody, care or control, each occurrence: $100,000;
and (b) property coverage: all risk of physical loss; equipment must be insured
for at least the total original cost.



6.
REPRESENTATIONS AND WARRANTIES: Borrower hereby (a) reaffirms the
representations and warranties made by Borrower to the Lender in the Agreement
and the other Loan Documents; (b) represents that Borrower is in compliance with
all of the terms and conditions of the Loan Documents; and (c) represents that
no Event of Default or event which with the passage of time, the giving of
notice, or both, would constitute an Event of Default, has occurred and is
continuing.



WITNESS the due execution hereof with the intent to be legally bound.
 

Accepted By: PNC EQUIPMENT FINANCE, LLC, Lender   LCA-VISION INC., Borrower    
      By: /s/ Cheree F. Kurela   By: /s/ Michael J. Celebrezze Title: Vice
President   Title: Senior Vice President Finance & Treasurer

 
 
 

--------------------------------------------------------------------------------

 
 